FILE COPY




                                       M A N D A T E

TO THE PROBATE COURT NO. 1 OF EL PASO COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on February 1, 2021, the cause
upon appeal to revise or reverse your judgment between

GEORGE L. MORTENSEN,                                                  Appellant,

No. 08-19-00080-CV                    and

DANIEL VILLEGAS AND ELVIA L.                                          Appellees,
RAMIREZ,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes the trial court’s
judgment should be affirmed in part and reversed and remanded in part. The judgment of the trial
court dismissing Appellant’s petition, denying Appellant’s motion for alternative service, and
granting protective orders to Appellees is affirmed. The award of attorney’s fees to Appellees is
affirmed, but that portion of the trial court’s judgment awarding fees in the amount of $4,500 to
Appellee Ramirez and $3,375 to Appellee Villegas is reversed and remanded for further
proceedings to determine the reasonable amount of fees to be awarded.

       We further order that Appellees recover from Appellant and his sureties, if any, for
performance of the judgment and all costs, for which let execution issue. See TEX. R. APP. P.
43.5. This decision shall be certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this April 26, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. 2010-P00681